Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed on 03/02/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carlos E. Duarte-Guevara (Reg No. L1270) on 06/03/2022.

Amendments to claims 1, 7, and 13 are as follows:

Claim 1
A processor implemented method (200) comprising:
	receiving a first set of inputs pertaining to pesticide application associated with a pest in a geo-location under consideration and agronomic information thereof (202), wherein the first set of inputs pertaining to the pesticide application include one or more of date of the pesticide application, quantity of the pesticide, dosage of the pesticide, area covered during each instance of the pesticide application, type of the pesticide and method of application;
estimating, based on the first set of inputs, a time instance (to) pertaining to an affecting stage where the pest starts affecting vegetation in the geo-location (204);
estimating a set of time instances (t-1) pertaining to an inoculation stage based on the time instance (to) and a pre-defined range of weather conducive lag (τ) between each time instance (t-1) from the set of time instances (t-1) and the time instance (to) (206), the pre-defined range of weather conducive lag (τ) being characterized by life cycle of the pest or disease affecting the vegetation;
receiving a second set of inputs pertaining to historical weather data associated with the geo-location under consideration;
generating a pest forecasting model for each pest corresponding to each time instance (t-1) from the set of time instances pertaining to the inoculation stage (t-1), wherein the pest forecasting model is trained based on at least a portion of data received over a pre-defined time period, pertaining to (i) the time instance (to), (ii) the set of time instances (t-1), and (iii) the second set of inputs;
testing accuracy of the pest forecasting model corresponding to each time instance (t-1) based on remaining portion of the data received over the pre-defined time period, pertaining to (i) the time instance (to), (ii) the set of time instances (t-1), and (iii) the second set of inputs;
generating an optimum pest forecasting model based on an optimum weather conducive lag from the pre-defined range of weather conducive lag (τ), wherein the optimum weather conducive lag and the set of time instances (t-1) are determined by:
extracting historical weather data for (t-τ) days for each day t;
calculating statistical features comprising mean, standard deviation, skewness, kurtosis, coefficient of variation from the historical weather data of (t-τ) days and setting the statistical features as feature vectors of each training sample for each day t;
training the optimum pest forecasting model using at least a portion of the training samples;
testing the optimum pest forecasting model for accuracy based on remaining portion of the training samples;
assigning a weather conducive lag generating highest accuracy from the pre-defined range of weather conducive lag (τ) as the optimum weather conducive lag; and
estimating each time instance (t-1) pertaining to the inoculation stage based on the time instance (to) and the optimum weather conducive lag (τ), wherein each time instance (t-1) is determined by to-τ; and
validating and adapting the optimum pest forecasting model based on reported first set of inputs, by:
receiving images from the reported first set of inputs;
filtering the received images to identify pest/disease patches and extract corresponding portion of vegetation as region of interest (ROI) in the images;
analyzing one or more features, in the ROI, from the group of features consisting of color, shape and texture;
computing maturity of the pest based on the analyzed one or more features; and
adapting the optimum pest forecasting model based on the computed maturity of the pest. 



Claim 7
A system (100) comprising: one or more data storage devices (102) operatively coupled to one or more hardware processors (104) and configured to store instructions configured for execution by the one or more hardware processors to:
	receive a first set of inputs pertaining to pesticide application associated with a pest in a geo-location under consideration and agronomic information thereof, wherein the first set of inputs pertaining to the pesticide application include one or more of date   of the pesticide application, quantity of the pesticide, dosage of the pesticide, area covered during each instance of the pesticide application, type of the pesticide and method of application;
estimate, based on the first set of inputs, a time instance (to) pertaining to an affecting stage where the pest starts affecting vegetation in the geo-location;
estimate a set of time instances (t-1) pertaining to an inoculation stage based on the time instance (to) and a pre-defined range of weather conducive lag (τ) between each time instance (t-1) from the set of time instances (t-1) and the time instance (to), the pre-defined range of weather conducive lag (τ) being characterized by life cycle of the pest or disease affecting the vegetation;
receive a second set of inputs pertaining to historical weather data associated with the geo-location under consideration;
generate a pest forecasting model for each pest corresponding to each time instance (t-1) from the set of time instances pertaining to the inoculation stage (t-1), wherein the pest forecasting model is trained based on at least a portion of data received over a pre-defined time period, pertaining to (i) the time instance (to), (ii) the set of time instances (t-1), and (iii) the second set of inputs;
test accuracy of the pest forecasting model corresponding to each time instance (t-1) based on remaining portion of the data received over the pre-defined time period, pertaining to (i) the time instance (to), (ii) the set of time instances (t-1), and (iii) the second set of inputs;
generate an optimum pest forecasting model based on an optimum weather conducive lag from the pre-defined range of weather conducive lag (τ), wherein the optimum weather conducive lag generates highest test accuracy for the pest forecasting model, wherein the optimum weather conducive lag and the set of time instances (t-1) are determined by:
extracting historical weather data for (t-τ) days for each day t;
calculating statistical features comprising mean, standard deviation, skewness, kurtosis, coefficient of variation from the historical weather data of (t-τ) days and setting the statistical features as feature vectors of each training sample for each day t;
training the optimum pest forecasting model using at least a portion of the training samples;
testing the optimum pest forecasting model for accuracy based on remaining portion of the training samples;
assigning a weather conducive lag generating highest accuracy from the pre-defined range of weather conducive lag (τ) as the optimum weather conducive lag; and
	estimating each time instance (t-1) pertaining to the inoculation stage based on the time instance (to) and the optimum weather conducive lag (τ), wherein each time instance (t-1) is determined by to-τ; and
validate and adapt the optimum pest forecasting model based on reported first set of inputs, by:
receiving images from the reported first set of inputs;

filtering the received images to identify pest/disease patches and extract corresponding portion of vegetation as region of interest (ROI) in the images;
analyzing one or more features, in the ROI, from the group of features consisting of color, shape and texture;
computing maturity of the pest based on the analyzed one or more features;
adapting the optimum forecasting model based on the computed maturity of the pest.

Claim 13
	A computer program product comprising a non-transitory computer readable medium having a computer readable program embodied therein, wherein the computer readable program, when executed on a computing device, causes the computing device to:
receive a first set of inputs pertaining to pesticide application associated with a pest in a geo-location under consideration and agronomic information thereof, wherein the first set of inputs pertaining to the pesticide application include one or more of date of the pesticide   application, quantity of the pesticide, dosage of the pesticide, area covered during each instance of the pesticide application, type of the pesticide and method of application;
estimate, based on the first set of inputs, a time instance (to) pertaining to an affecting stage where the pest starts affecting vegetation in the geo-location;
estimate a set of time instances (t-1) pertaining to an inoculation stage based on the time instance (to) and a pre-defined range of weather conducive lag (τ) between each time instance (t-1) from the set of time instances (t-1) and the time instance (to), the pre-defined range of weather conducive lag (τ) being characterized by life cycle of the pest or disease affecting the vegetation;
receive a second set of inputs pertaining to historical weather data associated with the geo­ location under consideration;
generate a pest forecasting model for each pest corresponding to each time instance (t-1) from the set of time instances pertaining to the inoculation stage (t-1), wherein the pest forecasting model is trained based on at least a portion of data received over a pre-defined time period, pertaining to (i) the time instance (to), (ii) the set of time instances (t-1), and (iii) the second set of inputs;
test accuracy of the pest forecasting model corresponding to each time instance (t-1) based on remaining portion of the data received over the pre-defined time period, pertaining to (i) the time instance (to), (ii) the set of time instances (t-1), and (iii) the second set of inputs;
generate an optimum pest forecasting model based on an optimum weather conducive lag from the pre-defined range of weather conducive lag (τ), wherein the optimum weather conducive lag generates highest test accuracy for the pest forecasting model, wherein the optimum weather conducive lag and the set of time instances (t-1) are determined by:
extracting historical weather data for (t-τ) days for each day t;
calculating statistical features comprising mean, standard deviation, skewness, kurtosis, coefficient of variation from the historical weather data of (t-τ) days and setting the statistical features as feature vectors of each training sample for each day t;
training the optimum pest forecasting model using at least a portion of the training samples;
testing the optimum pest forecasting model for accuracy based on remaining portion of the training samples;
assigning a weather conducive lag generating highest accuracy from the pre-defined range of weather conducive lag (τ) as the optimum weather conducive lag; and
estimating each time instance (t-1) pertaining to the inoculation stage based on the time instance (to) and the optimum weather conducive lag (τ), wherein each time instance (t-1) is determined by to-τ; and
validate and adapt the optimum pest forecasting model based on reported first set of inputs,
receiving images from the reported first set of inputs;
filtering the received images to identify pest/disease patches and extract corresponding portion of vegetation as region of interest (ROI) in the images;
	analyzing one or more features, in the ROI, from the group of features consisting of color, shape and texture;
	computing maturity of the pest based on the analyzed one or more features; and
	adapting the optimum forecasting model based on the computed maturity of the pest.

Conclusion
Claims 1, 5, 7, 11, and 13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127